Citation Nr: 1040361	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-03 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the tonsil, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
The case has been advanced on the Board's docket.  

The Veteran presented testimony at a Decision Review Officer 
hearing in December 2008.  A transcript of the hearing is 
associated with the claims file.

In an August 2009 rating decision, the RO denied the Veteran's 
February 2009 claim for service connection for chronic multiple 
internal infectious areas of the entire body and destruction of 
the immune system due to chemical exposure.  In September 2009, 
the Veteran submitted a statement, which the RO construed as a 
notice of disagreement with the August 2009 rating decision.  The 
RO issued a statement of the case in January 2010.  To date, the 
Veteran has not responded to the statement of the case, and the 
issues of service connection for chronic multiple internal 
infectious areas of the entire body and destruction of the immune 
system due to chemical exposure have not been certified to the 
Board for review.  38 C.F.R. § 19.32.

FINDING OF FACT

The Veteran's currently-shown squamous cell carcinoma of the 
tonsil was not present until many years after service and did not 
result from an incident during service, to include exposure to 
herbicides.


CONCLUSION OF LAW

Squamous cell carcinoma of the tonsil was not incurred in active 
service, nor may service connection for such disability be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a February 
2008 letter, which also informed the Veteran of the law and 
regulations governing the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file, including a June 2008 Social 
Security Administration (SSA) Disability benefits determination 
and the records that provided the basis for that determination.  
Neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.
The Board acknowledges that the Veteran has not been accorded a 
VA examination pertinent to the claim on appeal.  However, as 
will be discussed in the following decision, service treatment 
records are negative for complaints of, treatment for, or 
findings of tonsillar cancer.  Although post-service medical 
records reflect a finding of squamous cell carcinoma of the 
tonsil decades after service discharge, they do not suggest a 
link between this condition and the Veteran's active military 
service.  Thus, a remand to accord the Veteran an opportunity to 
undergo a VA examination that specifically addresses the etiology 
of his tonsillar cancer is not necessary.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  
See also & McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a [V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a Veteran, 
service connection for listed diseases will be rebuttably 
presumed if they are manifest to a compensable degree within 
specified periods.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board notes that the Secretary of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes that 
VA has issued several notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
specific disorders, based upon extensive scientific research.  
See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 
59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

An appellant who does not meet the statutory criteria for 
presumptive service connection based on herbicide exposure is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The provisions set forth in Combee are applicable 
in cases involving Agent Orange exposure.  McCartt v. West, 12 
Vet. App. 164, 167 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, however, the 
Veteran is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical knowledge 
or training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Analysis

The Veteran contends that his currently-shown tonsillar cancer is 
the a result of exposure to Agent Orange.

The Veteran's service records show that he served aboard the USS 
Midway and the USS Manatee during his period of active duty.  He 
was stationed on the later ship from approximately January to 
March 1973.  Although the record reflects that the USS Manatee 
was in the official waters of Vietnam on various dates between 
January and February 1973, this does not constitute "service in 
the Republic of Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27-
97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
[holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland waters 
of Vietnam in order to benefit from the regulation's 
presumption].  Instead, "service in the Republic of Vietnam" 
requires visitation (i.e. setting foot) in Vietnam.  See 38 
C.F.R. §§ 3.307(a), 3.313(a).

In any event, the Board notes the Veteran's currently-diagnosed 
tonsillar cancer is not on the list of diseases associated with 
herbicide exposure for purposes of presumptive service 
connection.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Therefore, even assuming the Veteran did have service in Vietnam, 
the presumption of service connection afforded for certain 
specific diseases associated with herbicide exposure is not for 
application in this case. 

As previously discussed, an appellant who does not meet the 
statutory criteria for presumptive service connection based on 
herbicide exposure is not precluded from establishing service 
connection with proof of actual direct causation.

Here, the service treatment records are negative for complaints, 
findings, or treatment of any tonsil-related problems, including 
tonsillar cancer, with the August 1975 separation examination 
reflecting normal clinical evaluation of the mouth and throat.

The earliest evidence describing tonsillar cancer is a May 2007 
private treatment report, which reflects a diagnosis of squamous 
cell carcinoma of the left tonsil with metastasis to the left 
neck.  Subsequent VA and private treatment records show that the 
Veteran underwent radiation and chemotherapy as well as multiple 
surgeries to treat the cancer.  None of these records reflect a 
medical opinion linking this condition to the Veteran's military 
service.

Based on the foregoing evidence, the Board finds that the 
Veteran's squamous cell carcinoma of the tonsil was not incurred 
in or aggravated by service, and may not be presumed to have been 
incurred in service or presumed to have resulted from herbicide 
exposure.  In reaching this determination, the Board has 
considered the Veteran's assertion that there is no definitive 
evidence that his cancer started in the tonsils, and that since 
it could have metastasized from any part of the respiratory 
tract, presumptive service connection under 38 C.F.R. § 3.309(e) 
is warranted.  
As mentioned previously, the record does not reflect that the 
Veteran served in Vietnam, or was otherwise exposed to 
herbicides, such that the presumption of service connection 
afforded for certain specific diseases associated with herbicide 
exposure would be for application in this case.  Regardless, to 
the extent that the Veteran contends that his tonsillar cancer 
may have originated in a respiratory region contemplated by 
38 C.F.R. § 3.309(e), such as in the larynx or the lungs, the 
Board notes that he is not competent to express a medical 
causation opinion or to observe where his cancer originated 
because he does not possess the requisite medical training and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Additionally, the Veteran's assertion is not supported 
by the medical evidence of record, which consistently identifies 
the tonsil as the primary cancer site.  Further, a November 2007 
PET scan found no abnormal activity in the lower respiratory 
region, including the lungs.  May 2008 X-rays revealed similar 
findings.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application and service 
connection for squamous cell carcinoma of the tonsil is not 
warranted.  
ORDER

Service connection for squamous cell carcinoma of the tonsil, to 
include as secondary to Agent Orange exposure is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


